

Exhibit 10.37
 
Amendment to
Employment Agreement


This Amendment is made effective as of November 2, 2009 by and between First
Solar, Inc. a Delaware corporation having its principal office at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and
David Eaglesham (hereinafter “Employee”)


WITNESSETH:


WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
December 1, 2008 (the “Employment Agreement”);
 
WHEREAS, Employer has promoted Employee to a new position and adjusted
Employee’s compensation to reflect his new role;
 
WHEREAS, the parties wish to memorialize these action by amending the Employment
Agreement accordingly;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.


1.
Section 1.2 of the Employment Agreement is amended to replace the title “Vice
President, Technology” with the title “Chief Technology Officer” and to replace
the title of Employee’s supervisor from “President” to “Chief Executive
Officer”.



2.
Section 2.1 of the Employment Agreement is amended to replace the stated Base
Salary of “$304,052” with “$350,000”.



3.
Section 2.2 of the Employment Agreement is amended to replace the annual bonus
eligibility percentage from “fifty percent (50%)” to “sixty percent (60%)”



4.
Except as amended above, the Employment Agreement shall remain in full force and
effect.




IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYER
EMPLOYEE
 
 
/s/ Robert J. Gillette
 
 
Robert J. Gillette
Chief Executive Officer
 
 
 
/s/ David Eaglesham
 
David Eaglesham
     
Date:  2/15/10



